OPINION.
(After stating the facts as above). — Learned counsel for appellants earnestly insist that, it appearing that Washburn did not have his rubber gloves on while standing with his hands resting as described, plaintiff could not recover. Those counsel further insist that the case at bar falls within the decisions of our Supreme Court in Junior v. Missouri Electric Light  Power Co., 127 Mo. 79, 29 S.W. 988, as well as Biddlecom v. Nelson Grain Co., not officially reported but see 178 S.W. 750, and cases in other jurisdictions in line with those decisions. We do not think that the facts here fall within either of the cases decided by our Supreme Court. While it is true that the Laclede Company, defendant here, had provided these gloves, which, it is urged, when in use, afforded perfect protection against a current as high as 5000 volts, for use when working with wires, it does not appear that at the immediate time of this occurrence, Washburn was doing anything that required him to put them on. We do not understand that, even by the instructions or directions or rules and regulations of the Laclede Company, it was necessary for him to have them on at all times while engaged in his work, if he was not, at the time — and the instant of time, as we may say — engaged in handling wires over which a current was passing or might, in the exigencies of the situation, be excepted to pass. From the evidence it appears that at the particular time when he was injured, he was not handling any wire, or doing anything that required him to have *Page 115 
his gloves on. He had evidently taken them off for temporary relief, at a time and under circumstances when he had no occasion to apprehend danger. So the jury evidently found under the instructions which were given to them as to the requirement of wearing these gloves.
In the Junior case, supra, the man was at the very time handling and putting together two wires from the ends of which he was joining together, the insulation had been scraped off. They were naked copper wires and he was doing the very thing which, at that time, under the regulations of the company, required the use of rubber gloves.
In the Biddlecom case, supra, a demurrer was sustained at the close of plaintiff's case. From a refusal of the trial court to change its ruling, plaintiff appealed, but the Supreme Court sustained the action of the trial court. There the employee was instructed to use a pole — a wooden pole with an iron hook at the end — when opening and closing the disconnecting switches of the motor. It appeared that he had undertaken to do that with his naked hands and without using this pole. In consequence his naked hands came in contact with a current of electricity passing through the motor and to the switches and so he came to his death. These were the facts on which the Supreme Court affirmed the action of the lower court.
We have no question but that under the facts in evidence, which, as before said, are the facts as set out in the petition and covered by the instructions, the verdict against the defendant Laclede Gas Light Company was correct, and the judgment, as far as that company is concerned, must be sustained.
                                   II.
We come next to the question as to the liability of the other defendant, Union Electric Light  Power Company. As has been tersely stated in Fishburn v. Railway Co., 128 Iowa, l.c. 492: "The liability of a *Page 116 
person charged with negligence does not depend on the question whether with the exercise of reasonable prudence, he could or ought to have foreseen the very injury complained of; but he may be held liable for anything which, after the injury is complete, appears to have been a natural and probable consequence of his act or omission." Quoted with approval in Dean v. Railway Co.,199 Mo. l.c. 411, 97 S.W. 910; Buckner v. Horse  Mule Co.,221 Mo. l.c. 710 120 S.W. 766. [See, also, Harrison v. Light Co., 195 Mo. l.c. 629, 93 S.W. 951; Hoepper v. Southern Hotel Co.,142 Mo. 378, 44 S.W. 257.]
"The test is whether the party guilty of the first act or omission might reasonably have anticipated the intervening cause as a natural and probable consequence of his own negligence, and if so, the connection is not broken; but if the act of the third person which is the immediate cause of the injury is such as in the exercise of reasonable diligence would not be anticipated and the third person is not under the control of the one guilty of the first act or omission, the connection is broken and the first act or omission is not the proximate cause of the injury." [Seith v. Commonwealth Electric Co., 241 Ill. 252.]
"An injury that results from an act of negligence, but that could not have been foreseen or reasonably anticipated as its probable consequence or that would not have resulted from it had not the interposition of some new and independent cause interrupted the natural sequence of events, turned aside their course, and produced it, is not actionable. Such an act of negligence is the remote, and the independent intervening cause is the proximate cause of the injury. A natural consequence of an act is the consequence which ordinarily follows it — the result which may be reasonably anticipated from it." [Cole v. German Savings  Loan Co., 124 F. 114.]
Under the facts in this case the defendant, Union Electric Light  Power Company, maintained a wire *Page 117 
through which from dusk until dawn, a current of electricity of 220 volts was carried, but at the time that plaintiff met with his injuries such wire carried no current whatever. A wire belonging to the other defendant, Laclede Gas Light Company, and carrying an electrical current of high potentiality, namely, 2300 volts, was suspended upon the same pole, however upon another cross-arm So far as this record goes no showing is made that the insulation on the wire of the Laclede Gas Light Company, carrying the 2300 volts of electrical current, was in such condition at the time of the accident that anyone coming in contact with it and with the wire of the Union Electric Company, at the point where its insulation had worn off, would have thereby been injured; but it affirmatively appears that the wire carrying the high potential current of the Laclede Gas Light Company was cut through down to the copper wire by an iron hook attached to an iron block while being used by its employees in putting in a new cross-arm, thus allowing the electricity to escape into the iron hook and thence into the iron block attached to it, and that the plaintiff, at the moment the wire was loosened from the pole, in endeavoring either to save himself from coming in contact with the wire, or from falling from the pole, threw out his arms, one hand coming in contract with the iron block charged with escaping electricity, and the other hand coming in contact with the defendant's Union Electric Light  Power Company's wire at the place where the insulation was defective and a short circuit was formed and plaintiff was killed.
Should the injury to plaintiff's decedent be held to be a natural and probable consequence of the act of the Union Electric Light  Power Company in allowing the insulation on its buzz wire to become defective? We think not. Defendant under the rule we have above outlined, should be held liable for the natural and probable result of its negligence when such act is the proximate cause of an injury, but defendant should not be *Page 118 
held liable for an injury which could not have been foreseen nor reasonably anticipated as a natural or probable result of the act of negligence complained of on the part of the said defendant.
As we construe the facts as they appear in the record before us, there was an independent intervening cause which was the proximate cause of the injury and such intervening act one that could not reasonably have been foreseen or anticipated as a natural or probable result of said defendant's alleged original negligence. The independent intervening cause which we hold was the proximate cause of the injury, was the negligent act of the defendant, Laclede Gas Light Company, in the use of an instrumentality in such a manner as to cut through the insulation of its wire down to the copper wire itself, and thus permit an escape of electrical current from such wire, with the result stated above.
Our conclusion is that under the facts and circumstances of this case, as they appear from the record before us, in light of the law applicable thereto as we have outlined above, the learned trial judge should have given the instruction in the nature of a demurrer requested by the defendant, Union Electric Light  Power Company, at the close of the case. It follows and it is hereby ordered that the judgment as to the defendant, Laclede Gas Light Company, be affirmed, and that the judgment as to the defendant, Union Electric Light  Power Company, be reversed.
Allen J., concurs; Reynolds, P.J., dissents as to the reversal of the judgment against the Union Electric Light  Power Company in a separate opinion filed, deeming so much of the opinion as reverses the judgment as to the Union Electric Light 
Power Company contrary to decisions of the Supreme Court in Brash v. City of St. Louis, 161 Mo. 433, 61 S.W. 808, and other cases cited in memorandum filed by him, the cause, together with all the files therein, is certified to the Supreme Court. *Page 119